        Case 1:20-cv-00896-GWC Document 33 Filed 11/05/20 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NEW YORK
__________________________________________
                                                  |
HUTCH & ASSOCIATES, INC. d/b/a                    |
HUTCH’S RESTAURANT; and                           |
DELAWARE RESTAURANT HOLDINGS, LLC |
d/b/a REMINGTON TAVERN & SEAFOOD                  |
EXCHANGE,                                         |
for themselves and on behalf of a class of        |
similarly situated policyholders,                 |         Civ. Action No.:
                                                  |       1:20-cv-00896-GWC
                                      Plaintiffs, |
                                                  |
-v-                                               | Hon. Geoffrey Crawford, Presiding
                                                  |
ERIE INSURANCE COMPANY OF NEW YORK; |
ERIE INDEMNITY COMPANY d/b/a                      |
ERIE INSURANCE GROUP;                             |
ERIE INSURANCE COMPANY;                           |
ERIE INSURANCE PROPERTY & CASUALTY |
COMPANY;                                          |
ERIE INSURANCE EXCHANGE; and                      |
FLAGSHIP CITY INSURANCE COMPANY,                  |
                                                  |
                                      Defendants. |
__________________________________________|
                                                  |
BUFFALO XEROGRAPHIX INC.,                         |
SHATKIN F.I.R.S.T. INC, AND                       |
TODD E. SHATKIN DDS PLLC                          |
for themselves and on behalf of a class of        |
similarly situated policyholders,                 |              Civ. Action No.:
                                      Plaintiffs, |          No. 20-cv-00520-GWC
                                                  |
-v-                                               |     Hon. Geoffrey Crawford, Presiding
                                                  |
THE HARTFORD INSURANCE GROUP a/k/a                |
THE HARTFORD FINANCIAL SERVICES                   |
GROUP, INC.;                                      |
SENTINEL INSURANCE COMPANY, LTD.;                 |
HARTFORD CASUALTY INSURANCE                       |
COMPANY; and                                      |
HARTFORD INSURANCE COMPANY                        |
OF THE MIDWEST;                                   |
                                      Defendants. |
__________________________________________|
      Case 1:20-cv-00896-GWC Document 33 Filed 11/05/20 Page 2 of 3


MOTION MADE BY:                 DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP
                                Attorneys for Plaintiffs in the above-captioned actions (the
                                “Plaintiffs”)
DATE, TIME, AND
PLACE OF HEARING:               On November 23, 2020, at 9:30am or such other date and
                                time as the Court shall designate.
                                Before Hon. Geoffrey Crawford
                                United States District Court
                                Western District of New York
                                2 Niagara Square
                                Buffalo, New York 14202

RELIEF REQUESTED:               An Order consolidating the following actions (hereinafter,
                                the “Covid-19 BI Cases) for the limited purpose of jointly
                                considering whether the presence of novel coronavirus and
                                the disease COVID-19 is, or could cause, “direct physical
                                loss of or damage to” property to trigger coverage under the
                                subject insurance policies:

             1. Buffalo Xerographix Inc. et al. v. The Hartford Ins. Grp. et al., (W.D.N.Y.
                Index No. 1:20-cv-00520) (Hon. Geoffrey Crawford, Presiding);

             2. Hutch & Assocs., Inc. et al. v. Erie Ins. Co. of N.Y. et al., (W.D.N.Y. Index
                No. 1:20-cv-00896) (Hon. Geoffrey Crawford, Presiding);

             3. Kim-Chee LLC et al. v. Philadelphia Indemnity Insurance Company et al.,
                (W.D.N.Y. Index No. 1:20-cv-01136) (Hon. Christina Reiss, Presiding);

             4. Salvatore’s Italian Gardens, Inc. et al. v. Hartford Fire Ins. Co.,
                (W.D.N.Y. Index No. 1:20-cv-00659) (Hon. Lawrence J. Vilardo and
                Hon. Leslie G. Foschio, Presiding).

GROUNDS FOR RELIEF:             Federal Rule of Civil Procedure 42(a)

SUPPORTING PAPERS:              Memorandum of Law in Support of Plaintiffs’ Motion to
                                Consolidate dated November 5, 2020, and Exhibit A
                                annexed thereto

RESPONDING PAPERS:              Defendants shall have fourteen (14) days after service of
                                this motion to file and serve responding papers. Plaintiffs
                                shall have seven (7) days after service of the responding
                                papers to file and serve reply papers.


                                         -2-
        Case 1:20-cv-00896-GWC Document 33 Filed 11/05/20 Page 3 of 3


Dated: Buffalo, New York
       November 5, 2020
                                  DUKE HOLZMAN PHOTIADIS & GRESENS LLP

                                          /s/ Steven W. Klutkowski
                                  By:    ________________________________
                                         Charles C. Ritter, Jr.
                                         Steven W. Klutkowski
                                         Christopher M. Berloth
                                         Attorneys for Plaintiffs
                                         701 Seneca Street, Suite 750
                                         Buffalo, New York 14210
                                         critter@dhpglaw.com
                                         sklutkowski@dhpglaw.com
                                         cberloth@dhpglaw.com

cc via CM/ECF:      All Attorneys of Record




                                          -3-
